Order entered October 1, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00909-CV

                         MOVIE POSTER HOUSE, INC., Appellant

                                               V.

                          HERITAGE AUCTIONS, INC., Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-15479

                                           ORDER
       Before the Court is the motion of appellee, Heritage Auctions, Inc. to dismiss the appeal

for lack of jurisdiction. In its motion, Heritage Auctions argues that the order granting partial

summary judgment regarding the claims between Movie Poster House and Heritage Auctions is

not a final judgment because claims remain pending in the case by Heritage Auctions against

William Hughes and Sharon Leyva. Appellant responded to the motion to dismiss by obtaining

an order from the trial court severing the claims filed by Movie Poster House against Heritage

Auctions from the remainder of the case and assigning a new cause number, DC-14-11040, to

those claims. Accordingly, we DENY the motion to dismiss as moot.
         Because the notice of appeal filed in this cause related only to the claims between Movie

Poster House and Heritage Auctions, we ORDER the Clerk to administratively close this appeal

and assign a new appellate cause number to the appeal arising from the severed case, DC-14-

11040.     We DIRECT the clerk to transfer all documents previously filed in this cause to the

newly assigned appellate cause number. The notice of appeal originally filed by Movie Poster

House with regard to DC-09-15479 shall be treated as timely filed with respect to DC-14-11040

for jurisdictional purposes. All existing appellate deadlines shall remain in place.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE